Citation Nr: 1425760	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-04 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for bilateral hearing loss and assigned a noncompensable disability rating, effective March 25, 2009.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2010.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran has had no more than level I hearing impairment in either ear during the entire appellate period.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required.

Regarding the duty to assist, VA has obtained VA treatment records, and has provided the Veteran with adequate VA examinations.  Together with his contentions of record, all necessary findings, including reports of functional impairment, are of record.  Remand for a more current VA examination is not necessary in this appeal, as the evidence indicates that the Veteran's hearing loss has not increased in severity since his prior May 2011 VA examination.

The agency of original jurisdiction substantially complied with the Board's April 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998). The Board remanded the claim on appeal to specifically afford the Veteran a VA examination to determine the current severity of his service-connected bilateral hearing loss.  An adequate VA examination was conducted May 2011.  The examiner reviewed the Veteran's family and social history and effects on daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues, and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issue was identified, including the evidence needed to substantiate the claim.  There was also a discussion of possible evidence that could substantiate the claim, however the Veteran reported having not received current treatment.  Based on the Veteran's contentions at his hearing, the claim was remanded for a new VA examination.  The Bryant duties were thereby met.

The duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Initial Disability Ratings

	A.  Governing Laws and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that for an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Id.  

The Veteran bears the burden of presenting and supporting his claims for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

	B.  Rating Criteria and Analysis

Evaluations of defective hearing are based on organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing, together with the average hearing threshold level, as measured by puretone audiometry tests, in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.85, DC 6100 (2013).  

To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Other than in exceptional cases of hearing loss, VA arrives at the proper designation of hearing loss in each ear by mechanical application of 38 C.F.R. § 4.85, Tables VI and VII, to arrive at a rating based upon the respective Roman numeral designations for each ear.  Exceptional hearing loss exists if there is 30 decibels or less of loss at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz.; or 55 decibels or more at all relevant frequencies.  38 C.F.R. § 4.86 (2013).  There is no evidence of an exceptional pattern of hearing loss in this appeal.

The Veteran's hearing acuity was initially evaluated during a June 2009 VA examination.  The results of audiometric testing were as follows in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
15
10
35
45
LEFT
10
15
35
50

These results show an average pure tone threshold in the Veteran's right ear of 26.25 decibels, and an average pure tone threshold in his left ear of 27.5 decibels.  Maryland CNC speech recognition testing revealed a score of 96 percent for both ears.  

The level of the Veteran's hearing impairment was again measured during a November 2010 VA examination.  Results of audiometric testing performed during that examination are as follows, with puretone thresholds recorded in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
15
10
30
40
LEFT
15
15
35
50

The average pure tone threshold in the Veteran's right ear was 23.75 decibels, and the average pure tone threshold in his left ear was 28.75 decibels.  Maryland CNC speech recognition testing revealed a score of 94 percent for the right ear and 96 percent for the left.  

The Veteran's hearing acuity was most recently examined during a May 2011 VA examination.  The results of audiometric testing performed during the examination are as follows, with puretone thresholds recorded in decibels: 




HERTZ



1000
2000
3000
4000
RIGHT
15
15
30
35
LEFT
15
15
35
50

The average pure tone threshold in the Veteran's right ear was again 23.75 decibels, and the average pure tone threshold in his left ear was again 28.75 decibels.  Maryland CNC speech recognition testing revealed a score of 94 percent for both ears.  

The results of all audiometric conducted in the June 2009, November 2010, and May 2011 VA examinations equate to the assignment of only level I hearing loss for both of the Veteran's ears for the entire appellate period upon application of Table VI, and this assignment corresponds to a noncompensable disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.

More recent VA treatment records indicate that the Veteran's hearing loss has not increased in severity since the time of his prior, May 2011 VA examination.  Notably, during a VA physical examination and report of medical history in October 2012, the Veteran reported that he had minimal hearing loss and did not need hearing aids.  Additionally, in the course of VA treatment in January 2013, he denied having hearing loss. 

Considering all of the evidence of record, the Board finds that the evidence does not support a finding that the Veteran is entitled to a compensable disability rating for his service-connected bilateral hearing loss, as he has at no time been shown to have more than Level I hearing loss for either ear during the course of his appeal.  See 38 C.F.R. § 4.85, Table VI. 

The Board has considered the Veteran's testimony and statements regarding his hearing loss, including his reports in the course of treatment and to VA examiners that he has had difficulty hearing alarms and telephones, and regarding his difficulty hearing other people talk occasionally.  The record shows, however, that he has not endured any occupational impairment related to his hearing loss.  While his competent testimony has been taken into consideration, his described symptomatology does not alter the Board's rating assignment.

A preponderance of the evidence is against a higher initial rating.  See Therefore, the claim of entitlement to an initial compensable disability rating for service-connected bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(a); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  



III.  Extraschedular Consideration and TDIU

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2013).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  

The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The symptoms associated with the Veteran's service-connected hearing loss (i.e., difficulty hearing other people talk, difficulty hearing alarms and the telephone) are contemplated by the rating criteria which are intended to compensate for the effects of hearing loss in daily life.  See Martinak.  The applied rating criteria are, therefore, adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted in this case.

A claim for total rating based on individual unemployability (TDIU) due to service-connected disability is a potential part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, the Veteran has not asserted that his hearing loss has impeded his employment.  In short, there is no evidence of record to suggest that the Veteran's service-connected hearing disability has rendered him unemployable.  Thus, consideration of a TDIU is not warranted at this time.




ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


